DETAILED ACTION
This office action is in response to Applicant Arguments/ Remarks Made in an Amendment filed on 05/28/2021 for RCE application number 16/162455 (filed on 10/17/2018) in which claims 1-20 were originally presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant’s claim no priority for this application submitted on
10/17/2018.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2018 & 05/28/2021 have been received and considered.

Status of Claims
No claim is modified by applicant response dated 05/28/2021. Claims 1-20 are currently pending.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Response to Arguments 
Applicant’s arguments filed on 05/28/2021 have been fully considered and are addressed as follows:
Regarding the claim rejections under 35 USC §112(b): The rejections of claims 1-20 for lack of antecedent basis are maintained. Examiner notes that Applicant’s response/Remarks filed on 05/28/2021 have failed to address the rejections under 35 USC §112(b) recited in the non-final office action mailed on 04/02/2021, and outlined below.
Regarding the claim rejections under 35 USC §103: Applicant’s arguments regarding the rejections of the base claims under 35 USC §103 as being unpatentable over Espenlaub (PG Pub. No. US 2007/0238074 A1) in view of Higgins (PG Pub. No. US 2019/0282433 A1) have been fully considered. However, those arguments are not persuasive.
Applicant asserts that:
“Applicant respectfully disagrees. Higgins' purported disclosure merely discloses "a guide system is provided that uses a plurality of sensors to identify and determine a clear path for an ambulatory vision impaired person" (Abstract), but does not distinguish between a current place of the user or a current place of the guide entity, or a path that the user should travel to arrive at the place of the guide entity, as Applicant claims.
Examiner has failed to establish that every element of Applicant's claimed invention as recited in the previously presented limitations is disclosed in Higgins. Let us consider the following limitations, and ask which element in Higgins does Examiner assert as being its equivalent:
• Applicant’s claimed user is presumably mapped to Higgins' ambulatory vision impaired person
• Applicant’s claimed portable pedestrian navigation system is presumably mapped to Higgins’ sensor based clear path robot guide system 10
• Applicant’s claimed guide entity has no presumable element in Higgins to which it is mapped; alternatively, if Higgins’ clear path robot guide system 10 is mapped to Applicant's claimed guide entity, then what element in Higgins is mapped to Applicant's claimed portable pedestrian navigation system? Therefore, Examiner has failed to assert that Higgins discloses all elements of Applicant's claimed invention in the clause for which Higgins is asserted … Accordingly, Applicant requests withdrawal of the rejection and reconsideration of the claims.” (see Remarks pages 10-12; emphasis added).

 

    PNG
    media_image1.png
    376
    499
    media_image1.png
    Greyscale

Espenlaub’s Fig. 1

Additionally, The prior art of Higgins has been introduced in the non-final office action mailed on 04/02/2021 for  teaching the user would have to walk to arrive at a current place of the guide entity while avoiding the same obstacles as the guide entity avoided to reach the current place of the guide entity that is where Higgins’s operator [i.e., the user] proceeds forward along a primary course of travel, the sensors attached to the guide system [i.e., the guide entity] provide sensor data to a processor [i.e., pedestrian navigation system] that analyzes the sensor data to identify a clear path for the operator to travel. The guide system [i.e., the guide entity] can guide a visually impaired person [i.e., the user/ operator] in a path from point A to point B, avoid obstacles on the surface, as well as warn of obstacles on either side of and above the operator. Alternatively, Higgins’s processor 45 [i.e., pedestrian navigation system] of the guide system is communicatively coupled to an external wireless communication device 70 [i.e., guide entity] to receive operating instructions … the wireless communication device 70 sends instructions to the 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Higgins’s Fig. 2

It would have been obvious to one with ordinary skills in the art before the effective filing date of the claimed invention to modify Espenlaub in view of Higgins, as both inventions are directed to the same field of endeavor - providing guides to visually impaired people and the combination would provide a safe and clear path for the visually impaired and provides independence and confidence (see Higgins’s ¶¶[0001]-[0010] & ¶¶[0047]-[0051]). For at least the foregoing reasons, and the rejections outlined below, the prior art rejections are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) because:
Claim 1 recites the limitation “the user” in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim. As such for the purpose of examination in this Office Action and as best understood by the Examiner, “the user” limitations have been interpreted to mean the “pedestrian”.
Claim 17 recites the limitation “the user” in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim. As such for the purpose of examination in this Office Action and as best understood by the Examiner, “the user” limitations have been interpreted to mean the “pedestrian”.
Claim 20 recites the limitation “the user” in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim. As such for the purpose of examination in this Office Action and as best understood by the Examiner, “the user” limitations have been interpreted to mean the “pedestrian”.
Claims 2-16, and 18-19 are rejected for incorporating the error(s) of their respective base claims by dependency. 






Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1-5, 9-10, and 13-20 are rejected under 35 USC §103 as being unpatentable over PG Pub. No. US 2007/0238074 A1 by Espenlaub et al. (hereinafter “Espenlaub”), which is found in the IDS submitted on 10/17/2018, in view of PG Pub. No. US 2019/0282433 A1 to Higgins (hereinafter “Higgins”).



As per claim 1, Espenlaub teaches a portable pedestrian navigation system for carrying by a pedestrian, the system comprising a computing device, a proximity sensor and an output device, the proximity sensor and the output device being communicatively coupled to the computing device, the system further comprising a processor and memory storing computer-executable instructions which, when executed by the processor (see ¶[0002]: a system and method for assisting a visually impaired individual [pedestrian] that utilizes a wireless device [computing device], and see Fig. 2 & ¶[0015]: The wireless device 20 may include a microcontroller (or microprocessor) 40 [processor/ memory], an antenna 42, a display 44 [output device], a power source 46, interfaces 48 such as a Bluetooth® interface or USB port, a speaker 50 [output device], a microphone 52, a video camera 54 [proximity sensor], and a GPS unit 56 [navigation system] … Each of the wireless devices 20 and 24 may include cellular telephones, personal digital assistants (PDAs) or other electronic communication devices, for example, that permit communication between two individuals … each wireless device may be a wireless, high resolution video and audio collaboration device that is specialized to transmit video and audio content between the visually impaired individual and the assistant), cause the system to perform functions of:
receiving environmental data at least from the proximity sensor (see Fig. 3 & ¶[0019]: At block 90, the visually impaired individual encounters a situation with an obstacle. At block 92, the visually impaired [Pedestrian] individual’s wireless device is utilized to capture audiovisual information [environmental data] relating to the situation and the obstacle, and see Fig. 4 & ¶[0021]: At block 114, the visually impaired individual uses a wireless device to capture visual and audio data about the situation and obstacle [environmental data]);
based on the environmental data, identifying a candidate guide entity near the pedestrian (see ¶[0004]: Utilizing this system and method, the assistant may be a remotely located, non-specialist without occupational devotion to assisting visually impaired individuals. Further, the assistance does not have to be prearranged and the assistant is not required to be located at a special service center or within any proximity to the visually impaired individual , see Fig. 3 & ¶¶[0019]-[0020]: At block 94, the captured audiovisual information [environmental data] is relayed to a wireless device belonging to an assistant [candidate guide entity] … the GPS coordinates of the visually impaired individual may be read by a GPS unit integrated with the wireless device and transmitted with or at substantially the same time as the captured audiovisual information [environmental data]. It should be understood that the GPS coordinates may be utilized by the assistant to locate the location of the visually impaired individual and therefore provide information to the visually impaired individual which is based on additional data … At block 96, the captured audiovisual information [environmental data] is rendered at the wireless device belonging to the assistant [candidate guide entity], and see Fig. 4 & ¶¶[0021]-[0025]: At block 112, the visually impaired individual decides third-party assistance, which may be remote and substantially spontaneous, is required via the adaptive technology discussed herein … the systems and methodologies presented herein include a presence information feature [identifying a candidate guide entity] whereby a status indicator on the wireless device of the visually impaired individual conveys availability, ability, and willingness of a potential assistant to assist the visually impaired individual … if the presence information functionality is enabled, then the methodology advances to blocks 118 and 120 wherein an assistant is selected from a group of potential assistants and a communication circuit is established between the wireless device of the visually impaired individual and a wireless device belonging to the assistant); and
based on the environmental data, using the output device for guiding the pedestrian in accordance with a movement of the identified candidate guide entity as a selected guide entity (see ¶[0003]: Visually impaired individuals (including those individuals with compromised vision and blindness) often use tactile or auditory feedback methods for navigating movement within small confines as well as in open and less familiar spaces. Adaptive technologies assist the visually impaired individual in completing daily activities, such as navigating movement, utilizing their remaining senses, see Fig. 3 & ¶[0020]: At block 98, the assistant [identified candidate guide entity] analyzes the rendered audiovisual information [environmental data] and provides information in the form of an audible response which is captured as audio information at block 100. At block 102, the captured audio information is relayed from the wireless device of the assistant to the wireless device of the visually impaired individual. At block 104, the audio information is rendered and the assistant’s analysis assists the visually impaired person with overcoming the obstacle in the situation [using the output device for guiding the pedestrian], and see Fig. 4 & ¶¶[0026]-[0027]: the process advances to block 130 wherein duplexed audio communication is provided between the visually impaired individual and the assistant [selected guide entity] … at block 132, the assistant is able to provide the visually impaired individual with assistance), wherein the guiding comprises:

    PNG
    media_image1.png
    376
    499
    media_image1.png
    Greyscale

Espenlaub’s Fig. 1

providing a signal to the user of the portable pedestrian navigation system which indicates a direction (see Fig. 1 [reproduced above for convenience] & ¶[0013]: The potential assistants 22, 26 may be remotely located to the visually impaired individual 12 and a prearrangement of assistance is not required, i.e., the assistance may be substantially spontaneous … once a communication circuit is established between the wireless devices 20 and 24 of the visually impaired individual 12 [the user of the portable pedestrian navigation system] and the assistant 22 [the guide entity], respectively, as represented by communication signal 30 [providing a signal], the visually impaired individual 12 transfers audiovisual information about the situation 14 and the obstacle 16 to the assistant 22. The assistant 22 is then able to analyze the transferred information and provide audio information [providing a signal] to the visually impaired individual 12 which presents a solution to the obstacle 16).
Espenlaub does not disclose, which Higgins teaches into which the user would have to walk to arrive at a current place of the guide entity while avoiding the same obstacles as the guide entity avoided to reach the current place of the guide entity (see Fig. 2, Fig. 3A & ¶¶[0001]-[0009]: The guide dog avoids objects in the given path. With the dog guide method, the vision impaired person does not make physical contact with the environment … the present disclosure is directed toward a robotic device that is capable of providing clear path detection and object avoidance as an alternative to a guide dog, white cane and other ETA's for vision impaired individuals … As the operator proceeds forward along a primary course of travel, the sensors attached to the guide system provide sensor data to a processor that analyzes the sensor data to identify a clear path for the operator to travel. Feedback to the operator may be auditory (beeps, sounds, speech) to alert the operator to the presence of an object in the primary course of travel. Feedback to the operator may also be though a haptic user interface in the harness or other device … The guide system provides a safe and clear path for the visually impaired and provides independence and confidence. The guide system can guide a visually impaired person in a path from point A to point B, avoid obstacles on the surface, as well as warn of obstacles on either side of and above the operator. The guide system is configured to detect drop-offs such as curbs and stairs and find openings such as doors and gates, and identify the presence of objects. The harness, base and wheels of the guide system can be used as a navigation device. With a single sensor and user interface feedback system (e.g., a speaker), the guide system provides basic object detection and avoidance, and see Fig. 3B [reproduced below for convenience] & ¶¶[0047]-[0051]: the processor 45 of the guide system 10 is communicatively coupled to an external wireless communication device 70 and is configured to communicate with the wireless communication device 70 to receive operating instructions … the wireless communication device 70 sends instructions to the processor 45 of the guide system 10 and the processor 45 of the guide system 10 carries out those instructions, for example to provide route feedback to the operator of the guide system 10. Advantageously, in combination with the wireless communication device 70 managing the route, the guide system 10 uses its processor 45 to monitor sensor information from the various sensors 40 and provide clear path feedback to the operator of the guide system 10).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Higgins’s Fig. 2

It would have been obvious to one with ordinary skills in the art before the effective filing date of the claimed invention to modify Espenlaub in view of Higgins, as both inventions are directed to the same field of endeavor - providing guides to visually impaired people and the combination would provide a safe and clear path for the visually impaired and provides independence and confidence (see Higgins’s ¶¶[0001]-[0010] & ¶¶[0047]-[0051]).

As per claim 2, Espenlaub as modified by Higgins teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Espenlaub further teaches comprising a wireless communications unit, the wireless communications unit being communicatively coupled to the computing device, the memory storing further instructions for receiving the environmental data from the communications unit (see Fig. 2 & ¶[0015]: The wireless device 20 includes … interfaces 48 such as a Bluetooth® interface or USB port … Likewise, the wireless device 24 includes … interfaces 68 … Each of the wireless devices 20 and 24 may include cellular telephones, personal digital assistants (PDAs) or other electronic communication devices that permit communication between two individuals … each wireless device may be a wireless, high resolution video and audio collaboration device that is specialized to transmit video and audio content between the visually impaired individual and the assistant), the identification of the candidate guide entity comprising:
generating an availability request for guiding the pedestrian (see Fig. 4 & ¶¶[0022]-[0025]: the systems and methodologies presented herein include a presence information feature whereby a status indicator on the wireless device of the visually impaired individual conveys availability, ability, and willingness of a potential assistant to assist the visually impaired individual … Common states of an individual include "no assistance required", "assistance required" [availability request], and "thank you, being assisted");
(see Fig. 4 & ¶¶[0022]-[0025]: the systems and methodologies presented herein include a presence information feature whereby a status indicator on the wireless device of the visually impaired individual conveys availability, ability, and willingness of a potential assistant to assist the visually impaired individual … such a service incorporates a polling function that regularly updates the status [broadcasting] of individuals, may be enabled by a Global System for Mobile Communications (GSM)-based protocol or similar wireless protocol);
in response to the broadcast, receiving a response from a candidate computing device (see Fig. 4 & ¶¶[0022]-[0025]: the systems and methodologies presented herein include a presence information feature whereby a status indicator on the wireless device of the visually impaired individual conveys availability, ability, and willingness of a potential assistant to assist the visually impaired individual … Common states of the potential assistants include "free to help", "busy", and "away" … block 116 in FIG. 4, if the presence information functionality is enabled [a response from a candidate computing device], then the methodology advances to blocks 118 and 120); and
based on the response, selecting the candidate computing device as the selected guide entity (see Fig. 4 & ¶¶[0022]-[0024]: block 116 in FIG. 4, if the presence information functionality is enabled [a response from a candidate computing device], then the methodology advances to blocks 118 and 120 wherein an assistant is selected [selected guide entity] from a group of potential assistants and a communication circuit is established between the wireless device of the visually impaired individual and a wireless device belonging to the assistant).

As per claim 3, Espenlaub as modified by Higgins teaches the system of claim 2, accordingly, the rejection of claim 2 above is incorporated.
see Fig. 2 & ¶[0015]: The wireless device 20 includes … an antenna 42, … , interfaces 48 such as a Bluetooth® interface [Examiner notes that Bluetooth v2.1 range between 10-100 meters and Bluetooth v5 reaches 250 meters] or USB port).

As per claim 4, Espenlaub as modified by Higgins teaches the system of claim 2, accordingly, the rejection of claim 2 above is incorporated.
Espenlaub further teaches the wireless communications unit comprising a communications interface according to one of the following: IEEE 802.15; IEEE 802.11; Wireless USB; wireless ad hoc network; DASH7; RuBee; Z-Wave; a mobile telecommunications standard; or a combination thereof (see Fig. 2 & ¶[0015]: The wireless device 20 includes … an antenna 42, … , interfaces 48 such as a Bluetooth® interface [IEEE 802.11] or USB port, see ¶[0017]: wireless network provides for communication between the wireless devices 20 and 24. The wireless network may be a telecommunications network, cellular network, or a Wi-Fi network [IEEE 802.11], and see ¶[0022]: Global System for Mobile Communications (GSM)-based protocol or similar wireless protocol [mobile telecommunications standard]).

As per claim 5, Espenlaub as modified by Higgins teaches the system of claim 2, accordingly, the rejection of claim 2 above is incorporated.
Espenlaub teaches the memory storing further instructions for detecting a coincidence of position, direction and/or velocity between a movement of an object detected using the proximity sensor and a movement of the candidate computing device, and instructions for performing the guidance in accordance with the movement of the detected object as an auxiliary guide entity (see Fig. 1 & ¶[0004]: when the visually impaired individual encounters a situation with an obstacle, the visually impaired individual employs a first wireless device to transfer audiovisual information about the situation [movement of an object detected using the to an assistant with a second wireless device. The assistant analyzes the rendered audiovisual information and provides audio information to the visually impaired individual which presents a solution to the obstacle. Utilizing this system and method, the assistant may be a remotely located, non-specialist without occupational devotion to assisting visually impaired individuals. Further, the assistance does not have to be prearranged [coincidence] and the assistant is not required to be located at a special service center or within any proximity to the visually impaired individual, and see ¶[0019]: the GPS coordinates [position] of the visually impaired individual may be read by a GPS unit integrated with the wireless device and transmitted with or at substantially the same time as [coincidence] the captured audiovisual information [movement of an object detected using the proximity sensor]. It should be understood that the GPS coordinates may be utilized by the assistant to locate the location of the visually impaired individual and therefore provide information to the visually impaired individual which is based on additional data [auxiliary guide entity]).

As per claim 9, Espenlaub as modified by Higgins teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Espenlaub further teaches the memory storing further instructions for determining, in case that an updating condition is fulfilled, an updated selected guide entity by repeating the identification of the candidate guide entity, the updating condition relating to a detection of one of the following events in conjunction with the selected guide entity:  an interruption of movement for more than a predefined period; a deviation from an expected route by more than a predefined distance;  a movement with a velocity out of a predefined velocity range; a movement out of a detection range of the navigation system; an approach of a prospective point of separation from the pedestrian by less than a predefined distance; or a combination thereof (see Fig. 1 & ¶[0013]: To navigate the obstacle 16, the visually impaired individual 12 employs a wireless device 20 to transfer audiovisual information about the situation 14 to a potential assistant 22 with a wireless device 24 or, alternatively, if the potential assistant 22 is not available [movement out of a detection range of the navigation system] to another potential assistant, such as potential assistant 26 with a wireless device 28. The potential assistants 22, 26 may be remotely located to the visually impaired individual 12 and a prearrangement of assistance is not required, i.e., the assistance may be substantially spontaneous, and see Fig. 4 & ¶[0025]: if the presence information feature is not available, then the methodology continues from block 116 to block 124, wherein the visually impaired individual selects a potential assistant and, at block 126, establishes a communication circuit with the potential circuit. At decision block 128, if the potential assistant is available, then the methodology advances to decision block 122. Otherwise, the methodology returns to block 124 so that another potential assistant may be selected and contacted by the visually impaired individual).

As per claim 10, Espenlaub as modified by Higgins teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Espenlaub teaches the memory storing further instructions for performing the identification of the candidate guide entity based on one of the following: an age, a gender or a walking velocity of a candidate guide person; an identifier indicating the candidate guide person’s willingness to act as a guide; a timestamp indicating data currentness of information related to the candidate guiding person; a length of a route section on which the candidate guide person is expected to be available for guiding; a potential time and/or place of encounter of the pedestrian with the candidate guide person; or a combination thereof (see Fig. 4 & ¶¶[0022]-[0025]: the systems and methodologies presented herein include a presence information feature whereby a status indicator on the wireless device of the visually impaired individual conveys availability, ability, and willingness of a potential assistant to assist the visually impaired individual … Common states of the potential assistants include "free to help" [an identifier indicating the candidate guide person’s willingness to act as a guide], "busy", and "away" … block 116 in FIG. 4, if the presence information functionality is enabled, then the methodology advances to blocks 118 and 120).

As per claim 13, Espenlaub as modified by Higgins teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Espenlaub further teaches comprising a location sensor, the location sensor being communicatively coupled to the computing device, the memory storing further instructions for receiving location data from the location sensor and performing the guidance and/or the identification using the location data (see ¶[0019]: the GPS coordinates [location data] of the visually impaired individual may be read by a GPS unit  [location sensor] integrated with the wireless device and transmitted with or at substantially the same time as the captured audiovisual information. It should be understood that the GPS coordinates may be utilized by the assistant to locate the location of the visually impaired individual and therefore provide information to the visually impaired individual which is based on additional data).

As per claim 14, Espenlaub as modified by Higgins teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Espenlaub further teaches comprising an interface for receiving a navigation specification, the interface being communicatively coupled to the computing device and comprising one of the following: a microphone; a tactile input device; a wireless communications unit; a wired communications unit; and  a combination thereof, the computing device being adapted for performing the guidance and/or the identification based on the received navigation specification (see Fig. 2 & ¶[0015]: The wireless device 20 may include a microcontroller (or microprocessor) 40, an antenna 42, a display 44, a power source 46, interfaces 48 such as a Bluetooth® interface [wireless communications unit] or USB port, a speaker 50, a microphone 52, a video camera 54 , and a GPS unit 56 … Each of the wireless devices 20 and 24 may include cellular telephones, personal digital assistants (PDAs) or other electronic communication devices, for example, that permit communication between two individuals … each wireless device may be a wireless, high resolution video and audio collaboration device that is specialized to transmit video and audio content between the visually impaired individual and the assistant, see ¶[0018]: audiovisual data is captured by the video camera 54 and microphone 52 and both are compressed prior to transmission as represented by number 78. Once the data is received at wireless device 24, the data is appropriately decompressed by a software package installed on the microcontroller 60. The video images may then be displayed on the display 64 and the audio rendered by the speaker 70. In response to the received communication [navigation specification], the wireless device 24 may capture audio [the guidance] at the microphone 72 and send, as indicated by number 80, the captured audio to the wireless device 20 for rendering by speaker 50).

As per claim 15, Espenlaub as modified by Higgins teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Espenlaub further teaches the proximity sensor comprising one of the following:  an optical sensor, an infrared sensor, a radar sensor, an ultrasonic sensor; or a combination thereof (see Fig. 2 & ¶[0015]: The wireless device 20 may include a microcontroller (or microprocessor) 40, an antenna 42, a display 44, a power source 46, interfaces 48 such as a Bluetooth® interface or USB port, a speaker 50, a microphone 52, a video camera 54 [optical sensor], and a GPS unit 56 … each wireless device may be a wireless, high resolution video [optical sensor] and audio collaboration device that is specialized to transmit video and audio content between the visually impaired individual and the assistant).

As per claim 16, Espenlaub as modified by Higgins teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Espenlaub further teaches the output device comprising one of the following: a tactile actor; a loudspeaker; a visual display; or a combination thereof (see Fig. 2 & ¶[0015]: The wireless device 20 may include a microcontroller (or microprocessor) 40, an antenna 42, a display 44 [visual display], a power source 46, interfaces 48 such as a Bluetooth® interface or USB port, a speaker 50 [loudspeaker], a microphone 52, a video camera 54, and a GPS unit 56 … Each of the wireless devices 20 and 24 may include cellular telephones, personal digital assistants (PDAs) or other electronic communication devices, for example, that permit communication between two individuals … each wireless device may be a wireless, high resolution video and audio collaboration device that is specialized to transmit video and audio content between the visually impaired individual and the assistant).

As per claim 17, Espenlaub teaches a method of operating a portable pedestrian navigation system for carrying by a pedestrian, the navigation system comprising a computing device, a proximity sensor and an output device, the proximity sensor and the output device being communicatively coupled to the computing device, the computing device comprising a processor and memory, the memory storing computer-executable instructions which, when executed by the processor (see ¶[0002]: a system and method for assisting a visually impaired individual [pedestrian] that utilizes a wireless device [computing device], and see Fig. 2 & ¶[0015]: The wireless device 20 may include a microcontroller (or microprocessor) 40 [processor/ memory], an antenna 42, a display 44 [output device], a power source 46, interfaces 48 such as a Bluetooth® interface or USB port, a speaker 50 [output device], a microphone 52, a video camera 54 [proximity sensor], and a GPS unit 56 [navigation system] … Each of the wireless devices 20 and 24 may include cellular telephones, personal digital assistants (PDAs) or other electronic communication devices, for example, that permit communication between two individuals … each wireless device may be a wireless, high resolution video and audio collaboration device that is specialized to transmit video and audio content between the visually impaired individual and the assistant), cause the computing device to:
receive environmental data at least from the proximity sensor (see Fig. 3 & ¶[0019]: At block 90, the visually impaired individual encounters a situation with an obstacle. At block 92, the visually impaired [Pedestrian] individual’s wireless device is utilized to capture audiovisual information [environmental data] relating to the situation and the obstacle, and see Fig. 4 & ¶[0021]: At block 114, the visually impaired individual uses a wireless device to capture visual and audio data about the situation and obstacle [environmental data]);
based on the environmental data, identify a candidate guide entity near the pedestrian (see ¶[0004]: Utilizing this system and method, the assistant may be a remotely located, non-specialist without occupational devotion to assisting visually impaired individuals. Further, the assistance does not have to be prearranged and the assistant is not required to be located at a special service center or within any proximity to the visually impaired individual , see Fig. 3 & ¶¶[0019]-[0020]: At block 94, the captured audiovisual information [environmental data] is relayed to a wireless device belonging to an assistant [candidate guide entity] … the GPS coordinates of the visually impaired individual may be read by a GPS unit integrated with the wireless device and transmitted with or at substantially the same time as the captured audiovisual information [environmental data]. It should be understood that the GPS coordinates may be utilized by the assistant to locate the location of the visually impaired individual and therefore provide information to the visually impaired individual which is based on additional data … At block 96, the captured audiovisual information [environmental data] is rendered at the wireless device belonging to the assistant [candidate guide entity], and see Fig. 4 & ¶¶[0021]-[0025]: At block 112, the visually impaired individual decides third-party assistance, which may be remote and substantially spontaneous, is required via the adaptive technology discussed herein … the systems and methodologies presented herein include a presence information feature [identifying a candidate guide entity] whereby a status indicator on the wireless device of the visually impaired individual conveys availability, ability, and willingness of a potential assistant to assist the visually impaired individual … if the presence information functionality is enabled, then the methodology advances to blocks 118 and 120 wherein an assistant is selected from a group of potential assistants and a communication circuit is established between the wireless device of the visually impaired individual and a wireless device belonging to the assistant); and
based on the environmental data, use the output device for guiding the pedestrian in accordance with a movement of the identified candidate guide entity as a selected guide entity (see ¶[0003]: Visually impaired individuals (including those individuals with compromised vision and blindness) often use tactile or auditory feedback methods for navigating movement within small confines as well as in open and less familiar spaces. Adaptive technologies assist the visually impaired individual in completing daily activities, such as navigating movement, utilizing their remaining senses, see Fig. 3 & ¶[0020]: At block 98, the assistant [the identified candidate guide entity] analyzes the rendered audiovisual information [environmental data] and provides information in the form of an audible response which is captured as audio information at block 100. At block 102, the captured audio information is relayed from the wireless device of the assistant to the wireless device of the visually impaired individual. At block 104, the audio information is rendered and the assistant’s analysis assists the visually impaired person with overcoming the obstacle in the situation [using the output device for guiding the pedestrian], and see Fig. 4 & ¶¶[0026]-[0027]: the process advances to block 130 wherein duplexed audio communication is provided between the visually impaired individual and the assistant [selected guide entity] … at block 132, the assistant is able to provide the visually impaired individual with assistance) , wherein the guiding comprises:
providing a signal to the user of the portable pedestrian navigation system which indicates a direction (see Fig. 1 & ¶[0013]: The potential assistants 22, 26 may be remotely located to the visually impaired individual 12 and a prearrangement of assistance is not required, i.e., the assistance may be substantially spontaneous … once a communication circuit is established between the wireless devices 20 and 24 of the visually impaired individual 12 [the user of the portable pedestrian navigation system] and the assistant 22 [the guide entity], respectively, as represented by communication signal 30 [providing a signal], the visually impaired individual 12 transfers audiovisual information about the situation 14 and the obstacle 16 to the assistant 22. The assistant 22 is then able to analyze the transferred information and provide audio information [providing a signal] to the visually impaired individual 12 which presents a solution to the obstacle 16).
Espenlaub does not disclose, which Higgins teaches into which the user would have to walk to arrive at a current place of the guide entity while avoiding the same obstacles as the guide entity avoided to reach the current place of the guide entity (see Fig. 2, Fig. 3A & ¶¶[0001]-[0009]: The guide dog avoids objects in the given path. With the dog guide method, the vision impaired person does not make physical contact with the environment … the present disclosure is directed toward a robotic device that is capable of providing clear path detection and object avoidance as an alternative to a guide dog, white cane and other ETA's for vision impaired individuals … As the operator proceeds forward along a primary course of travel, the sensors attached to the guide system provide sensor data to a processor that analyzes the sensor data to identify a clear path for the operator to travel. Feedback to the operator may be auditory (beeps, sounds, speech) to alert the operator to the presence of an object in the primary course of travel. Feedback to the operator may also be though a haptic user interface in the harness or other device … The guide system provides a safe and clear path for the visually impaired and provides independence and confidence. The guide system can guide a visually impaired person in a path from point A to point B, avoid obstacles on the surface, as well as warn of obstacles on either side of and above the operator. The guide system is configured to detect drop-offs such as curbs and stairs and find openings such as doors and gates, and identify the presence of objects. The harness, base and wheels of the guide system can be used as a navigation device. With a single sensor and user interface feedback system (e.g., a speaker), the guide system provides basic object detection and avoidance, and see Fig. 3B: & ¶¶[0047]-[0051]: the processor 45 of the guide system 10 is communicatively coupled to an external wireless communication device 70 and is configured to communicate with the wireless communication device 70 to receive operating instructions … the wireless communication device 70 sends instructions to the processor 45 of the guide system 10 and the processor 45 of the guide system 10 carries out those instructions, for example to provide route feedback to the operator of the guide system 10. Advantageously, in combination with the wireless communication device 70 managing the route, the guide system 10 uses its processor 45 to monitor sensor information from the various sensors 40 and provide clear path feedback to the operator of the guide system 10).
It would have been obvious to one with ordinary skills in the art before the effective filing date of the claimed invention to modify Espenlaub in view of Higgins, as both inventions are directed to the same field of endeavor - providing guides to visually impaired people and the combination would provide a safe and clear path for the visually impaired and provides independence and confidence (see Higgins’s ¶¶[0001]-[0010] & ¶¶[0047]-[0051]).

As per claim 18, Espenlaub as modified by Higgins teaches the method of claim 17, accordingly, the rejection of claim 17 above is incorporated. 
Espenlaub further teaches wherein the system further comprises a wireless communications unit, the wireless communications unit being communicatively coupled to the computing device, the method further comprising receiving the environmental data from the communications unit (see Fig. 2 & ¶[0015]: The wireless device 20 includes … interfaces 48 such as a Bluetooth® interface or USB port … Likewise, the wireless device 24 includes … interfaces 68 … Each of the wireless devices 20 and 24 may include cellular telephones, personal digital assistants (PDAs) or other electronic communication devices that permit communication between two individuals … each wireless device may be a wireless, high resolution video and audio collaboration device that is specialized to transmit video and audio content between the visually impaired individual and the assistant), the identification of the candidate guide entity comprising:
generating an availability request for guiding the pedestrian (see Fig. 4 & ¶¶[0022]-[0025]: the systems and methodologies presented herein include a presence information feature whereby a status indicator on the wireless device of the visually impaired individual conveys availability, ability, and willingness of a potential assistant to assist the visually impaired individual … Common states of an individual include "no assistance required", "assistance required" [availability request], and "thank you, being assisted");
broadcasting the availability request using the wireless communications unit (see Fig. 4 & ¶¶[0022]-[0025]: the systems and methodologies presented herein include a presence information feature whereby a status indicator on the wireless device of the visually impaired individual conveys availability, ability, and willingness of a potential assistant to assist the visually impaired individual … such a service incorporates a polling function that regularly updates the status [broadcasting] of individuals, may be enabled by a Global System for Mobile Communications (GSM)-based protocol or similar wireless protocol);
(see Fig. 4 & ¶¶[0022]-[0025]: the systems and methodologies presented herein include a presence information feature whereby a status indicator on the wireless device of the visually impaired individual conveys availability, ability, and willingness of a potential assistant to assist the visually impaired individual … Common states of the potential assistants include "free to help", "busy", and "away" … block 116 in FIG. 4, if the presence information functionality is enabled [a response from a candidate computing device], then the methodology advances to blocks 118 and 120); and 
based on the response, selecting the candidate computing device as the selected guide entity (see Fig. 4 & ¶¶[0022]-[0024]: block 116 in FIG. 4, if the presence information functionality is enabled [a response from a candidate computing device], then the methodology advances to blocks 118 and 120 wherein an assistant is selected [selected guide entity] from a group of potential assistants and a communication circuit is established between the wireless device of the visually impaired individual and a wireless device belonging to the assistant).

As per claim 19, Espenlaub as modified by Higgins teaches the method of claim 18, accordingly, the rejection of claim 18 above is incorporated.
Espenlaub further teaches comprising detecting a coincidence of position, direction and/or velocity between a movement of an object detected using the proximity sensor and a movement of the candidate computing device, and performing the guidance in accordance with the movement of the detected object as an auxiliary guide entity (see Fig. 1 & ¶[0004]: when the visually impaired individual encounters a situation with an obstacle, the visually impaired individual employs a first wireless device to transfer audiovisual information about the situation [movement of an object detected using the proximity sensor] to an assistant with a second wireless device. The assistant analyzes the rendered audiovisual information and provides audio information to the visually impaired individual which presents a solution to the obstacle. Utilizing this system and method, the assistant may be a remotely located, non-specialist without occupational devotion to assisting visually impaired individuals. Further, the assistance does not have to be prearranged [coincidence] and the assistant is not required to be located at a special service center or within any proximity to the visually impaired individual, and see ¶[0019]: the GPS coordinates [position] of the visually impaired individual may be read by a GPS unit integrated with the wireless device and transmitted with or at substantially the same time as [coincidence] the captured audiovisual information [movement of an object detected using the proximity sensor]. It should be understood that the GPS coordinates may be utilized by the assistant to locate the location of the visually impaired individual and therefore provide information to the visually impaired individual which is based on additional data [auxiliary guide entity]).

As per claim 20, Espenlaub teaches a computer program product for operating a portable pedestrian navigation system for carrying by a pedestrian, the navigation system comprising a computing device, a proximity sensor and an output device, the proximity sensor and the output device being communicatively coupled to the computing device, the computing device comprising a processor and memory, the computer program product comprising a non-transitory computer-readable medium and a set of computer-executable instructions incorporated therewith, the computer-executable instructions being adapted to cause the computing device (see ¶[0002]: a system and method for assisting a visually impaired individual [pedestrian] that utilizes a wireless device [computing device], and see Fig. 2 & ¶[0015]: The wireless device 20 may include a microcontroller (or microprocessor) 40 [processor/ memory], an antenna 42, a display 44 [output device], a power source 46, interfaces 48 such as a Bluetooth® interface or USB port, a speaker 50 [output device], a microphone 52, a video camera 54 [proximity sensor], and a GPS unit 56 [navigation system] … Each of the wireless devices 20 and 24 may include cellular telephones, personal digital assistants (PDAs) or other electronic communication devices, for example, that permit communication between two individuals … each wireless device may be a wireless, high resolution video and audio collaboration device that is specialized to transmit video and audio content between the visually impaired individual and the assistant), when executed by the processor, to:
receive environmental data at least from the proximity sensor (see Fig. 3 & ¶[0019]: At block 90, the visually impaired individual encounters a situation with an obstacle. At block 92, the visually impaired [Pedestrian] individual’s wireless device is utilized to capture audiovisual information [environmental data] relating to the situation and the obstacle, and see Fig. 4 & ¶[0021]: At block 114, the visually impaired individual uses a wireless device to capture visual and audio data about the situation and obstacle [environmental data]);
based on the environmental data, identify a candidate guide entity near the pedestrian (see ¶[0004]: Utilizing this system and method, the assistant may be a remotely located, non-specialist without occupational devotion to assisting visually impaired individuals. Further, the assistance does not have to be prearranged and the assistant is not required to be located at a special service center or within any proximity to the visually impaired individual , see Fig. 3 & ¶¶[0019]-[0020]: At block 94, the captured audiovisual information [environmental data] is relayed to a wireless device belonging to an assistant [candidate guide entity] … the GPS coordinates of the visually impaired individual may be read by a GPS unit integrated with the wireless device and transmitted with or at substantially the same time as the captured audiovisual information [environmental data]. It should be understood that the GPS coordinates may be utilized by the assistant to locate the location of the visually impaired individual and therefore provide information to the visually impaired individual which is based on additional data … At block 96, the captured audiovisual information [environmental data] is rendered at the wireless device belonging to the assistant [candidate guide entity], and see Fig. 4 & ¶¶[0021]-[0025]: At block 112, the visually impaired individual decides third-party assistance, which may be remote and substantially spontaneous, is required via the adaptive technology discussed herein … the systems and methodologies presented herein include a presence information feature [identifying a candidate guide entity] whereby a status indicator on the wireless device of the visually impaired individual conveys availability, ability, and willingness of a potential assistant to assist the visually impaired individual … if the presence information functionality is enabled, then the methodology advances to blocks 118 and 120 wherein an assistant is selected from a group of potential assistants and a communication circuit is established between the wireless device of the visually impaired individual and a wireless device belonging to the assistant); and
based on the environmental data, use the output device for guiding the pedestrian in accordance with a movement of the identified candidate guide entity as a selected guide entity (see ¶[0003]: Visually impaired individuals (including those individuals with compromised vision and blindness) often use tactile or auditory feedback methods for navigating movement within small confines as well as in open and less familiar spaces. Adaptive technologies assist the visually impaired individual in completing daily activities, such as navigating movement, utilizing their remaining senses, see Fig. 3 & ¶[0020]: At block 98, the assistant [the identified candidate guide entity] analyzes the rendered audiovisual information [environmental data] and provides information in the form of an audible response which is captured as audio information at block 100. At block 102, the captured audio information is relayed from the wireless device of the assistant to the wireless device of the visually impaired individual. At block 104, the audio information is rendered and the assistant’s analysis assists the visually impaired person with overcoming the obstacle in the situation [using the output device for guiding the pedestrian], and see Fig. 4 & ¶¶[0026]-[0027]: the process advances to block 130 wherein duplexed audio communication is provided between the visually impaired individual and the assistant [selected guide entity] … at block 132, the assistant is able to provide the visually impaired individual with assistance) , wherein the guiding comprises:
providing a signal to the user of the portable pedestrian navigation system which indicates a direction (see Fig. 1 & ¶[0013]: The potential assistants 22, 26 may be remotely located to the visually impaired individual 12 and a prearrangement of assistance is not required, i.e., the assistance may be substantially spontaneous … once a communication circuit is established between the wireless devices 20 and 24 of the visually impaired individual 12 [the user of the portable pedestrian navigation system] and the assistant 22 [the guide entity], respectively, as represented by communication signal 30 [providing a signal], the visually impaired individual 12 transfers audiovisual information about the situation 14 and the obstacle 16 to the assistant 22. The assistant 22 is then able to analyze the transferred information and provide audio information [providing a signal] to the visually impaired individual 12 which presents a solution to the obstacle 16).
Espenlaub does not disclose, which Higgins teaches into which the user would have to walk to arrive at a current place of the guide entity while avoiding the same obstacles as the guide entity avoided to reach the current place of the guide entity (see Fig. 2, Fig. 3A & ¶¶[0001]-[0009]: The guide dog avoids objects in the given path. With the dog guide method, the vision impaired person does not make physical contact with the environment … the present disclosure is directed toward a robotic device that is capable of providing clear path detection and object avoidance as an alternative to a guide dog, white cane and other ETA's for vision impaired individuals … As the operator proceeds forward along a primary course of travel, the sensors attached to the guide system provide sensor data to a processor that analyzes the sensor data to identify a clear path for the operator to travel. Feedback to the operator may be auditory (beeps, sounds, speech) to alert the operator to the presence of an object in the primary course of travel. Feedback to the operator may also be though a haptic user interface in the harness or other device … The guide system provides a safe and clear path for the visually impaired and provides independence and confidence. The guide system can guide a visually impaired person in a path from point A to point B, avoid obstacles on the surface, as well as warn of obstacles on either side of and above the operator. The guide system is configured to detect drop-offs such as curbs and stairs and find openings such as doors and gates, and identify the presence of objects. The harness, base and wheels of the guide system can be used as a navigation device. With a single sensor and user interface feedback system (e.g., a speaker), the guide system provides basic object detection and avoidance, and see Fig. 3B: & ¶¶[0047]-[0051]: the processor 45 of the guide system 10 is communicatively coupled to an external wireless communication device 70 and is configured to communicate with the wireless communication device 70 to receive operating instructions … the wireless communication device 70 sends instructions to the processor 45 of the guide system 10 and the processor 45 of the guide system 10 carries out those instructions, for example to provide route feedback to the operator of the guide system 10. Advantageously, in combination with the wireless communication device 70 managing the route, the guide system 10 uses its processor 45 to monitor sensor information from the various sensors 40 and provide clear path feedback to the operator of the guide system 10).
It would have been obvious to one with ordinary skills in the art before the effective filing date of the claimed invention to modify Espenlaub in view of Higgins, as both inventions are directed to the same field of endeavor - providing guides to visually impaired people and the combination would provide a safe and clear path for the visually impaired and provides independence and confidence (see Higgins’s ¶¶[0001]-[0010] & ¶¶[0047]-[0051]).



	Claims 6-8, and 11-12 are rejected under 35 U.S.C. §103 as being unpatentable over Espenlaub (PG Pub. No. US 2007/0238074 A1) & Higgins (PG Pub. No. US 2019/0282433 A1) in view of PG Pub. No. US 2017/0162076 A1 to Kanuganti et al. (hereinafter “Kanuganti”) which is found in the IDS submitted on 10/17/2018.

As per claim 6, Espenlaub as modified by Higgins teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Espenlaub further teaches the memory storing further instructions for performing the identification of the candidate guide entity as a person (see Fig. 1 & ¶[0013]: Person-to-person [candidate guide entity] or personalized navigational assistance, which may be remote and substantially spontaneous, is thereby provided over a wireless network, see ¶[0014]: the assistant may be a friend, co-worker, acquaintance, or family member providing substantially spontaneous assistance while being engaged in day-to-day activities prior to the communication from the visually impaired individual, see ¶[0015]: Each of the wireless devices 20 and 24 may include cellular telephones, personal digital assistants (PDAs) or other electronic communication devices, for example, that permit communication between two individuals, and see Fig. 4 & ¶[0025]: the enablement of presence information at decision block 116 and the associated options of blocks 118 through 120 and blocks 124 through 128 respectfully represent automated and ad hoc approaches [person recognition algorithm] the visually impaired individual may employ to find assistance [candidate guide entity]).
Espenlaub and Higgins do not disclose, which Kanuganti teaches by analyzing the environmental data with a person recognition algorithm (see [0009]: the identification engine can be further configured to recognize a person from facial features detected in the video data [environmental data], and see ¶[0119]-[0122]: identifying a person located in proximity to the user … perform face recognition methods [person recognition algorithm] … identifying people from video of the environment).
It would have been obvious to one with ordinary skills in the art before the effective filing date of the claimed invention to modify Espenlaub & Higgins in view of Kanuganti, as all inventions are directed to the same field of endeavor - providing live remote assistance to visually impaired people to guide them through various activities and the combination would provide live agent for assisting and navigating the visually impaired people through real time audio instructions or other feedback (see Kanuganti’s Abstract & ¶[0002]).

As per claim 7, Espenlaub as modified by Higgins teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Espenlaub and Higgins do not disclose, which Kanuganti teaches the memory storing further instructions for performing the guidance of the pedestrian in accordance with a route to be taken by the pedestrian, the identification of the candidate guide entity comprising determining, based on the environmental data, whether a route expected to be taken by the candidate guide entity coincides with at least a section of the route to be taken by the pedestrian (see Fig. 6 & ¶¶[0104]-[0105]: during a guided mode operation of the client device in which the user interacts with a live agent, the agent may notice from a video feed of the user's environment (provided from the client device to an agent device of the agent) displayed in an agent interface that the user is walking by a vegetarian restaurant [environmental data]. The agent can indicate to the user that a restaurant matching a food preference of the user is in proximity to the user … during a guided mode navigation operation in which an agent is providing the user with navigation guidance, the agent may determine from the user’s profile that the user prefers to avoid roads with major intersections [route to be taken by the pedestrian]. The agent can view a map in the agent interface that indicates the user’s location and the area in which the user is located. The agent can choose to navigate the user through smaller back roads [route to be taken by the pedestrian] that the agent can see on the map [route expected to be taken by the candidate guide entity]).
It would have been obvious to one with ordinary skills in the art before the effective filing date of the claimed invention to modify Espenlaub & Higgins in view of Kanuganti, as all inventions are directed to the same field of endeavor - providing live remote assistance to visually impaired people to guide them through various activities and the combination would provide live agent for assisting and navigating the visually impaired people through real time audio instructions or other feedback (see Kanuganti’s Abstract & ¶[0002]).

As per claim 8, Espenlaub as modified by Higgins teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Espenlaub and Higgins do not disclose, which Kanuganti teaches the memory storing further instructions for receiving a preference information of the pedestrian and performing the guidance of the pedestrian in accordance with the preference information (see Fig. 6 & ¶¶[0104]-[0105]: The user profile table 600 can also include various user preferences [preference information of the pedestrian] … the user preferences can include general preferences … General preference data can include any preference that the user may wish to have recorded in the profile. For example, a user may specify his or her food preferences, exercise preferences (e.g., walking, running, sports, or the like), route preferences, entertainment preferences, or other general preferences that can help when assisting the user. In one example of a food preference, a user can specify a preference for vegetarian food. In an embodiment, during a guided mode operation of the client device in which the user interacts with a live agent, the agent may notice from a video feed of the user's environment (provided from the client device to an agent device of the agent) displayed in an agent interface that the user is walking by a vegetarian restaurant. The agent can indicate to the user that a restaurant matching a food preference of the user is in proximity to the user. In an example of using route preferences, during a guided mode navigation operation in which an agent is providing the user with navigation guidance, the agent may determine from the user’s profile that the user prefers to avoid roads with major intersections. The agent can view a map in the agent interface that indicates the user’s location and the area in which the user is located. The agent can choose to navigate the user through smaller back roads that the agent can see on the map).
It would have been obvious to one with ordinary skills in the art before the effective filing date of the claimed invention to modify Espenlaub & Higgins in view of Kanuganti, as all inventions are directed to the same field of endeavor - providing live remote assistance to visually impaired people to guide them through various activities and the combination would provide live agent for assisting and navigating the visually impaired people through real time audio instructions or other feedback (see Kanuganti’s Abstract & ¶[0002]).

As per claim 11, Espenlaub as modified by Higgins teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Espenlaub and Higgins do not disclose, which Kanuganti teaches the memory storing further instructions for performing the guidance additionally based on a route assigned to the guide entity and/or a route calculated for the pedestrian in case the guidance cannot be continued based on the environmental data (see Fig. 10 & ¶¶[0148]-[0153]: A local mode enables guidance [route calculated for the pedestrian] from the client device 220 itself for a period of time … The presence of a local mode may provide further confidence to a user 210 of the client device 220, who may feel comfortable that a backup assistance or guidance services exists if a network connection is lost [in case the guidance cannot be continued] … a local mode operation may be triggered by a connection failure of the connection between the client device 220 and  one or more agent devices 240a, 240b, 240c [in case the guidance … Guidance requests can be analyzed locally by the client device 220 (e.g., by an application or program executing on processor 304) based on input from the user 210, in order to provide guidance feedback for the user 210 … local analysis of guidance requests may be performed at the client device 220 using certain information maintained locally [route calculated for the pedestrian] for use during local mode operation. For example, when a network connection (e.g., an Internet, broadband, or other wide area network connection) is available to the client device 220, the client device 220 can store local maps, information about a neighborhood in which the client device 220 is located, information about public transport in the neighborhood, information about the user's location, or other suitable information. This information can relate to only an immediate neighborhood in which the client device is located. Further, the information can be refreshed when the client device moves more than a threshold distance (e.g., every 1 mile, every 2 miles, every 5 miles, or other appropriate distance), when a network connection is available. When a local mode operation is triggered, the client device can have locally stored information available for guidance in the immediate neighborhood or vicinity of the client device).
It would have been obvious to one with ordinary skills in the art before the effective filing date of the claimed invention to modify Espenlaub & Higgins in view of Kanuganti, as all inventions are directed to the same field of endeavor - providing live remote assistance to visually impaired people to guide them through various activities and the combination would provide a backup assistance or guidance services exists if a network connection to the live remote assistance is lost (see Kanuganti’s ¶[0148]).

As per claim 12, Espenlaub as modified by Higgins and Kanuganti teaches the system of claim 11, accordingly, the rejection of claim 11 above is incorporated. 
(see Fig. 10 & ¶¶[0148]-[0153]: A local mode enables guidance from the client device 220 itself for a period of time … The presence of a local mode may provide further confidence to a user 210 of the client device 220, who may feel comfortable that a backup assistance [only if] or guidance services exists if a network connection is lost [the guidance cannot be continued] … a local mode operation may be triggered by a connection failure of the connection between the client device 220 and  one or more agent devices 240a, 240b, 240c [the guidance cannot be continued] … Guidance requests can be analyzed locally by the client device 220 (e.g., by an application or program executing on processor 304) based on input from the user 210, in order to provide guidance feedback for the user 210 … local analysis of guidance requests may be performed at the client device 220 using certain information maintained locally [route calculated for the pedestrian] for use during local mode operation. For example, when a network connection (e.g., an Internet, broadband, or other wide area network connection) is available to the client device 220, the client device 220 can store local maps, information about a neighborhood in which the client device 220 is located, information about public transport in the neighborhood, information about the user's location, or other suitable information. This information can relate to only an immediate neighborhood in which the client device is located. Further, the information can be refreshed when the client device moves more than a threshold distance (e.g., every 1 mile, every 2 miles, every 5 miles, or other appropriate distance), when a network connection is available. When a local mode operation is triggered, the client device can have locally stored information available for guidance in the immediate neighborhood or vicinity of the client device).
(see Kanuganti’s ¶[0148]).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911.  The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/T.E./Examiner, Art Unit 3661                           
	

	/THOMAS G BLACK/            Supervisory Patent Examiner, Art Unit 3661